Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 1 of 7 PageID 270




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                 Case No.: 8:10-cr-134-T-33AEP

   DALE CHAPPELL

   _____________________________/

                                   ORDER

        This cause is before the Court pursuant to Defendant

   Dale Chappell’s pro se “Motion for Emergency Relief Under

   ‘Extraordinary and Compelling Reasons’” (Doc. # 60), filed on

   May 4, 2020. The United States of America responded on May

   14, 2020. (Doc. # 64). For the reasons that follow, the Motion

   is denied without prejudice.

   I.   Background

        After he pled guilty, the Court sentenced Chappell on

   October 19, 2010, to a term of imprisonment of 180 months for

   possession of child pornography in violation of 18 U.S.C. §

   2252A(a)(5)(B) and (b)(2). (Doc. # 45).

        Now, in his Motion, Chappell seeks compassionate release

   under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

   Step Act, because of his desire to save lives from the COVID-

   19 pandemic as an experienced firefighter/paramedic, his good




                                     1
Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 2 of 7 PageID 271




   behavior, his stable living arrangements, and his completion

   of the majority of his sentence. (Doc. # 60). Chappell argues

   that exhaustion of administrative remedies should be waived

   because the Bureau of Prisons’ (BOP) administrative remedy

   process’s six-month waiting period would negate the purpose

   of his early release. (Id. at 8). The United States responded

   on May 14, 2020 (Doc.       # 64), and the Motion is ripe for

   review.

  II.   Discussion

        In its response, the United States argues the Motion

   should be denied (1) for failure to exhaust administrative

   remedies and (2) on the merits. (Doc. # 64). Because the Court

   agrees that Chappell has failed to exhaust his administrative

   remedies, the Court need not address the merits of the Motion.

        A term of imprisonment may be modified only in limited

   circumstances. 18 U.S.C. § 3582(c). Chappell argues that his

   sentence may be reduced under Section 3582(c)(1)(A)(i), which

   states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after



                                     2
Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 3 of 7 PageID 272




        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

   18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

   Step Act of 2018 expands the criteria for compassionate

   release and gives defendants the opportunity to appeal the

   Bureau of Prisons’ denial of compassionate release.”                      United

   States v. Estrada Elias, No. CR 6:06-096-DCR, 2019 WL 2193856,

   at *2 (E.D. Ky. May 21, 2019)(citation omitted). “However, it

   does not alter the requirement that prisoners must first

   exhaust    administrative          remedies         before   seeking    judicial

   relief.” Id.

        Here, Chappell does not allege that he has exhausted his

   administrative remedies. In fact, he admits his failure to

   exhaust the administrative remedies. (Doc. # 60 at 8). Rather,

   Chappell     argues     that        the        administrative        exhaustion

   requirement    should       be    waived       in    light   of   the   COVID-19

   pandemic. (Id.).

        The Court disagrees and finds that the administrative

   exhaustion     requirement          may        not     be    waived.     Section

   3582(c)(1)(A) defines mandatory conditions precedent to a

   defendant     filing    a        motion       for    compassionate      release,




                                             3
Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 4 of 7 PageID 273




   unambiguously stating that a defendant can bring a motion to

   court only “after [he] has fully exhausted all administrative

   rights to appeal a failure of the [BOP] to bring a motion on

   the defendant’s behalf or the lapse of 30 days from the

   receipt of such a request by the warden of the defendant’s

   facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

   By   its    plain    language,   Section       3582(c)(1)(A)        mandates

   exhaustion. While the statute explicitly provides for one

   exception to exhaustion, i.e., the lapse of 30 days, it does

   not provide for any judicially created exceptions. Absent

   such a provision, Supreme Court precedent dictates that it is

   not within a court’s discretion to waive or excuse the failure

   to satisfy a statute’s exhaustion requirement. See Ross v.

   Blake, 136 S. Ct. 1850, 1856-57 (2016)(instructing in the

   PLRA context that courts may not excuse a failure to exhaust,

   even to take special circumstances into account, when a

   statute     mandates    exhaustion       and   does     not     include    any

   exceptions or limitations to exhaustion).

        Further,       although   the       Eleventh     Circuit    and      other

   appellate    courts    have    yet   to     squarely     address       whether

   Section 3582(c)(1)(A)’s exhaustion requirement is subject to

   waiver or excuse in the unique circumstances of the COVID-19

   pandemic, a majority of district courts have concluded that



                                        4
Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 5 of 7 PageID 274




   it is not. See, e.g., United States v. Cassidy, No. 17-CR-

   116S,     2020     WL     1969303,      at     *5     (W.D.N.Y.        Apr.   24,

   2020)(collecting          cases        and      finding        that      Section

   3582(c)(1)(A)’s         exhaustion     requirement        must    be    strictly

   enforced and is not subject to judge-made exceptions); United

   States v. McCallister, Cr. No. 13-00320-01, 2020 WL 1940741,

   at   *2    (W.D.    La.    Apr.   21,        2020)(finding       that    Section

   3852(c)(1)(A) does not provide a court with the equitable

   authority to excuse a defendant’s failure to exhaust his

   administrative      remedies      or    to    waive    the    30-day     waiting

   period);    United States v. Vence-Small,                 No. 3:18-cr-00031

   (JAM),     2020    WL     1921590,      at    *1    (D.      Conn.     Apr.   20,

   2020)(concluding court lacked authority to excuse or waive

   Section 3582(c)(1)(A)’s exhaustion or lapse requirements).

           Thus, Chappell has therefore not “fully exhausted all

   administrative rights to appeal a failure of the [BOP] to

   bring a motion on [his] behalf” nor have “30 days [lapsed]

   from the receipt of such a request by the warden of [his]

   facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States

   v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D. Ga.

   Feb. 27, 2020)(“[W]hen seeking compassionate release in the

   district court, a defendant must first file an administrative

   request with the Bureau of Prisons [] and then either exhaust



                                           5
Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 6 of 7 PageID 275




   administrative appeals or wait the passage of thirty days

   from the defendant’s unanswered request to the warden for

   relief.”).

          Therefore, Chappell’s Motion must be denied without

   prejudice. See, e.g., United States v. Reeves, No. CR 18-

   00294, 2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020)(denying

   motion for release to home confinement due to COVID-19 and

   explaining that “[Section 3582](c)(1)(A) does not provide

   this Court with the equitable authority to excuse Reeves’

   failure    to exhaust his administrative remedies”);               United

   States v. Miller, No. 2:16-CR-00269-BLW, 2020 WL 113349, at

   *2 (D. Idaho Jan. 8, 2020)(“Miller has failed to exhaust his

   administrative       remedies     as       required     by      [Section]

   3582(c)(1)(A). Accordingly, the Government’s motion will be

   granted    and   Miller’s     motion   will   be    dismissed     without

   prejudice. Miller is free to refile it after fully exhausting

   the Bureau of Prisons’ administrative appeals process.”).

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant Dale Chappell’s pro se “Motion for Emergency

   Relief Under ‘Extraordinary and Compelling Reasons’” (Doc. #

   60)   is   DENIED   without    prejudice    for    failure   to   exhaust

   administrative remedies.



                                      6
Case 8:10-cr-00134-VMC-AEP Document 65 Filed 05/21/20 Page 7 of 7 PageID 276




        DONE and ORDERED in Chambers in Tampa, Florida, this

   21st day of May, 2020.




                                     7
